Exhibit 10.(G)(2)

FIRST EXTENSION AND MODIFICATION AGREEMENT

This First Extension and Modification Agreement (this “Agreement”) is dated
effective as of February 15, 2010, between AMEGY BANK NATIONAL ASSOCIATION, a
national banking association, (“Lender”), and EQUUS TOTAL RETURN, INC., a
Delaware corporation (“Borrower”).

R E C I T A L S:

A. Borrower has executed and delivered to Lender one certain revolving
promissory note (the “Note”) dated August 13, 2008, payable to the order of
Lender in the original principal sum of $7,500,000.00, with interest and
principal payable as therein provided (the Note, the Loan Agreement and the
Pledge and Security Agreement defined below, and all other documents executed by
Borrower and/or any other party or parties evidencing or securing or otherwise
in connection with the loan evidenced by the Note, collectively the “Loan
Documents”).

B. Borrower and Lender have executed a Loan Agreement (the “Loan Agreement”)
dated of even date with the Note providing for disbursement of the loan (the
“Loan”) evidenced by the Note.

C. Borrower has executed a Pledge and Security Agreement (the “Security
Agreement”) dated of even date with the Note in favor of Lender relating to
Borrower’s obligations under the Loan Documents.

D. The Note is due and payable on February 15, 2010.

E. Borrower desires to amend the Loan Documents to (i) reduce the availability
under the Note from $7,500,000 to $5,000,000, (ii) extend the maturity date of
the Note from February 15, 2010 to August 15, 2011, and (iii) amend certain
other terms and provisions of the Loan Documents, and Lender is willing to do so
on the terms and conditions herein set forth.

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

1. Extension. The maturity date of the Note is extended to August 15, 2011. The
liens, security interests, assignments and other rights evidenced by the Loan
Documents are renewed and extended to secure payment of the Note as extended
hereby.

2. Modification Fee. Contemporaneously with the execution hereof, Borrower shall
pay to Lender a modification fee in the amount of $12,500.

3. Balance of Note. Borrower and Lender acknowledge that the unpaid principal
balance of the Note as of February 15, 2010 is $0.00, with interest paid up to
and including said date.

4. Modifications of Loan Documents. The Loan Documents are modified as follows:

 

1



--------------------------------------------------------------------------------

(a) The Note. The Note is modified as follows:

(i) The figure “$7,500,000.00” appearing above the first paragraph of the Note
is hereby deleted and the figure “$5,000,000.00” is substituted therefor.

(ii) The words and figure “SEVEN MILLION FIVE HUNDRED THOUSAND AND NO/100
DOLLARS ($7,500,000.00)” appearing in the first paragraph of the Note are hereby
deleted and “FIVE MILLION AND NO/100 DOLLARS ($5,000,000.00)” is substituted
therefor.

(iii) The definition of “Maturity Date” is hereby amended by deleting the
reference to “February 15, 2010” and substituting “August 15, 2011” therefor.”

(iv) Upon the effective date hereof, Lender shall be authorized to endorse on
the Note the following legend or a legend of similar effect:

“The Maturity Date set forth in this Note has been extended until August 15,
2011, pursuant to that certain First Extension and Modification Agreement dated
as of February 15, 2010, amending, among other things, the Loan Agreement
referred to in this Note.”

(b) The Loan Agreement. The Loan Agreement is modified as follows:

(i) The figure “$7,500,0000.00” in the second paragraph of Section 1 of the Loan
Agreement is hereby deleting and the figure “$5,000,000.00” is substituted
therefor.

(ii) Section 5(d), Unused Fees, is hereby amended by deleting the figure
“$7,500,000” and substituting “$5,000,000” therefor.

Section 8, Financial Covenants, is hereby amended in its entirety to read as
follows:

“Until (i) the Note and all other obligations and liabilities of Borrower under
this Loan Agreement and the other Loan Documents are fully paid and satisfied,
and (ii) the Lender has no further commitment to lend hereunder:

Minimum Net Asset Value.    Borrower will maintain, at all times, a Net Asset
Value of not less than $40,000,000.

Ratio of Total Liabilities to Net Asset Value.    Borrower will maintain, at all
times, a ratio of (a) total liabilities as reflected on the Borrower’s balance
sheet in accordance with generally accepted accounting principles to (b) Net
Asset Value of not greater than 1.1 to 1.0.

 

2



--------------------------------------------------------------------------------

As used herein, the term “Net Asset Value” means, as of any date, Borrower’s
total assets less Borrower’s total liabilities, which, in each case would be
required to be reflected on a balance sheet of Borrower in accordance with
generally accepted accounting principles, except any of the foregoing that are
Excluded Assets (as defined in the Pledge and Security Agreement).”

(iii) Section 7(i) of the Loan Agreement is amended to read in its entirety as
follows:

“Dividends and Distributions.    Make or declare any dividend or distribution to
Borrower’s shareholders if an Event of Default exists, is continuing or will be
created by such payments or use any proceeds of any Loan to pay or fund any
contractual dividends at any time.”

(iv) Section 9, Reporting Requirements, is hereby amended by adding the
following subparagraph (g):

“(g) Financial Reports.    Borrower shall provide, or cause to be provided, to
Lender the following financial reports:

 

Requirement   Certified By   Frequency   Due Date Borrower’s operating
statement   Representative of
Borrower approved
by Lender   Quarterly   45 days after end of
each calendar
quarter Borrower’s balance
sheet and operating
statement   Independent public
accountant approved
by Lender   Annually   90 days following
end of each calendar
year

Said statements will be prepared in accordance with generally accepted
accounting principles in scope and detail satisfactory to Lender. If, and as
often as, reasonably requested by Lender, Borrower shall make further reports of
operations in such form as Lender prescribes, setting out full data requested by
Lender.

**All financial statements delivered to Lender prior to the date hereof and all
financial statements delivered hereunder shall be prepared, and all financial
covenants contained herein shall be calculated, without giving effect to any
election under Statement of Financial Accounting Standards 159 (or any similar
accounting principle) permitting a Person to value its financial liabilities at
the fair value thereof.”

 

3



--------------------------------------------------------------------------------

(v) Exhibit A to the Loan Agreement is hereby amended to conform to the
amendments set forth in Section 4(a) of this Agreement.

(vi) Exhibit B, Form of Borrowing Notice, Section 4, is hereby amended by
deleting the figure “$7,500,000” and substituting “$5,000,000” therefor.

(vii) Exhibit C, Schedule 1 to the Compliance Certificate is amended to read as
follows:

“For the Quarter ended                     (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

 

I. Minimum Net Asset Value

  

A. Net Asset Value as of Statement Date

   $                    

B. Required Net Asset Value

   $40,000,000

C. Is Line I.B. equal to or greater than Line I.A.

   Yes/No

II. Ratio of Total Liabilities to Net Asset Value

  

A. Total liabilities outstanding on Statement Date

   $                    

B. Total assets outstanding on Statement Date

   $                    

C. Net Asset Value (B minus A)

   $                    

D. Ratio of Total liabilities to Net Asset Value (A to C)

            to 1.0

E. Is Ratio of total liabilities to Net Asset Value not greater than 1.1 to 1.0?

   Yes/No

II. Key Financial Measures as of Statement Date

  

A. Funded Total Debt

   $                    

B. Funded Senior Debt

   $                    

C. Aggregate Trailing 12-month EBITDA

  

D. Trailing 12-month EBITDA for each investment listed in the Investment History
and Valuation Report accompanying the Borrowing Base Report delivered
contemporaneously with this No Default and Covenant Compliance Certificate

   $                    

(viii) Exhibit D, Form of Borrowing Base Report, Section I, is hereby amended by
deleting the figure “$7,500,000” and substituting “$5,000,000” therefor.

5. Due Diligence.    Contemporaneously with the closing of the modification of
the Loan, Borrower will:

(a) provide to Lender certificates of good standing and existence for the
Borrower from the jurisdiction of its organization;

(b) pay $12,500 modification fee; and

 

4



--------------------------------------------------------------------------------

(c) pay of all other fees, including legal expenses.

6. Loan Decrease.    To evidence reduction of Lender’s commitment under the
Loan, upon effective of this Agreement, any reference to Lender’s commitment
under the Loan or the Note, as set forth in the Loan Agreement and in all of the
other Loan Documents, shall be a reference to the Loan in the amount of
$5,000,000. Notwithstanding anything to the contrary contained in the Loan
Agreement, nothing herein shall be deemed to diminish Borrower’s right to
request and receive Advances under the Note so long as the total amount
outstanding thereunder does not exceed $5,000,000. Except as expressly provided
otherwise herein, any such Advance shall be subject to all requirements and
limitations on Advances set forth in the Loan Agreement.

7. Representations.    Borrower represents and warrants to Lender that
(a) Borrower is duly authorized to enter into this Agreement, (b) the
representations and warranties contained within the Loan Documents are true and
correct as of the date hereof, (c) no condition or event has occurred and is
continuing which after notice and/or the lapse of time would constitute an Event
of Default under the Loan Documents, (d) Borrower’s organizational and governing
entity documents have not been modified or amended since the closing of the Loan
and (e) Borrower’s resolutions attached to the Borrower’s Secretary’s
Certificate dated August 13, 2008 remain in full force and effect and have not
been modified or rescinded.

8. Other Documents.    Borrower, upon request from Lender, each agree to execute
such other and further documents as may be reasonably necessary or appropriate
to consummate the transactions contemplated herein or to perfect the liens and
security interests intended to secure the payment of the Loan.

9. Loan Document.    This Agreement is included within the definition of “Loan
Documents” in the Loan Documents.

10. Ratification.    Except as specifically provided herein, the terms and
provisions of the Loan Documents shall remain unchanged and shall remain in full
force and effect. The Loan Documents as modified and amended hereby are ratified
and confirmed in all respects. All liens, security interests and assignments
granted or created by or existing under the Loan Documents remain unchanged and
continue, unabated, in full force and effect, to secure Borrower’s obligation to
repay the Loan. Borrower acknowledges that there are no offsets, claims or
defenses to its obligations under the Loan Documents.

11. Validity.    Borrower acknowledges that the liens, security interests and
assignments created and evidenced by the Security Instrument and the assignments
created by the Assignment are valid and subsisting and further acknowledges and
agrees that there are no offsets, claims or defenses to its obligations under
the Loan Documents.

12. Past Acceptance.    Lender acknowledges that Lender and its agents in the
past may have accepted, without exercising the remedies to which Lender was
entitled, payments and performance by Borrower that constituted Events of
Default under the Loan Documents. Borrower acknowledges that no such acceptance
or grace granted by Lender or its agents in the past, or Lender’s agreement to
the modifications evidenced hereby, has in any manner diminished Lender’s right
in the future to insist that Borrower strictly comply with the terms of

 

5



--------------------------------------------------------------------------------

the Loan Documents, as modified by the terms hereof. Furthermore, Borrower
specifically acknowledges that any future grace or forgiveness of Events of
Default shall not constitute a waiver or diminishment of any right of Lender
with respect to any future Event of Default of Borrower, whether or not similar
to any Event of Default with respect to which Lender has in the past chosen, or
may in the future choose, not to exercise all of the rights and remedies granted
to it under the Loan Documents.

13. No Modification.    This Agreement supersedes and merges all prior and
contemporaneous promises and agreements. No modification of this Agreement or
any other Loan Document, or any waiver of rights under any of the foregoing,
shall be effective unless made by supplemental agreement, in writing, executed
by Lender and Borrower. Lender and Borrower further agree that this Agreement
may not in any way be explained or supplemented by a prior, existing or future
course of dealings between the parties or by any prior, existing, or future
performance between the parties pursuant to this Agreement or otherwise.

14. Reference to and Effect on the Loan Documents.

(a) Upon the effectiveness of Section 4 hereof, on and after the date hereof,
each reference in the Loan Agreement to this Agreement, hereunder, hereof,
herein or words of like import, and each reference in the Loan Documents shall
mean and be a reference to the Loan Agreement, the Note and the Security
Agreement, as amended hereby.

(b) Except as specifically amended above the Loan Agreement and the Note, and
all other instruments securing or guaranteeing Borrower’s obligations to Lender
(the “Security Documents”) shall remain in full force and effect and are hereby
ratified and confirmed. Without limiting the generality of the foregoing, the
Security Instruments and all collateral described therein do and shall continue
to secure the payment of all obligations of Borrower under the Loan Agreement,
the Note and the Security Agreement, as amended hereby, and under the other
Security Documents.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Lender under any of the Security Documents, nor constitute a waiver of
any provision of any of the Security Documents.

15. Waiver.    Borrower acknowledges that the execution of this Agreement by
Lender is not intended nor shall it be construed as (i) an actual or implied
waiver of any Event of Default under the Loan Documents or (ii) an actual or
implied waiver of any condition or obligation imposed upon Borrower pursuant to
the Loan Documents, except to the extent expressly set forth herein.

16. Expenses.    Contemporaneously with the execution and delivery hereof,
Borrower shall pay, or cause to be paid, all costs and expenses incident to the
preparation hereof and the consummation of the transactions specified herein,
including without limitation title insurance policy endorsement charges,
recording fees and fees and expenses of legal counsel to Lender.

 

6



--------------------------------------------------------------------------------

17. Release.    Borrower releases, remises, acquits and forever discharges
Lender, together with its employees, agents, representatives, consultants,
attorneys, fiduciaries, servants, officers, directors, partners, predecessors,
successors and assigns, subsidiary corporations, parent corporations, and
related corporate divisions (all of the foregoing the “Released Parties”), from
any and all actions and causes of action, judgments, executions, suits, debts,
claims, counterclaims, defenses, demands, liabilities, obligations, damages and
expenses of any and every character, known or unknown, direct and/or indirect,
at law or in equity, of whatsoever kind or nature, whether heretofore or
hereafter accruing, for or because of any matter or things done, omitted or
suffered to be done by any of the Released Parties prior to and including the
date hereof, and in any way directly or indirectly arising out of or in any way
connected to this Agreement or the Loan Documents, or any of the transactions
associated therewith, or the Property, including specifically but not limited to
claims of usury, lack of consideration, fraudulent transfer and lender
liability. THE FOREGOING RELEASE INCLUDES ACTIONS AND CAUSES OF ACTION,
JUDGMENTS, EXECUTIONS, SUITS, DEBTS, CLAIMS, DEMANDS, LIABILITIES, OBLIGATIONS,
DAMAGES AND EXPENSES ARISING AS A RESULT OF THE NEGLIGENCE AND/OR THE STRICT
LIABILITY OF ONE OR MORE OF THE RELEASED PARTIES.

18. Bankruptcy.    In consideration for the forbearance of Lender in exercising
its remedies under the Loan Documents and in consideration for the modification
of the Loan Documents as provided in this Agreement, Borrower agrees that, in
the event Borrower files a petition for relief under the Federal Bankruptcy Code
or any other present or future federal or state insolvency, bankruptcy or
similar law (all of the foregoing hereinafter collectively called “applicable
Bankruptcy Law”) or an involuntary petition for relief is filed against Borrower
under any applicable Bankruptcy Law, or an order for relief naming Borrower is
entered under any applicable Bankruptcy Law, or any composition, rearrangement,
extension, reorganization or other relief of debtors now or hereafter existing
is requested or consented to by Borrower, then Lender shall thereupon be
entitled to immediate and absolute relief from any automatic stay imposed by
Section 362 of the Federal Bankruptcy Code, or any other applicable Bankruptcy
Law, on or against the exercise of the rights and remedies otherwise available
to Lender under the Loan Documents (including but not limited to foreclosure)
and/or at law or equity, and Borrower irrevocably waives its right to object to
such relief from automatic stay and agrees not to oppose Lender’s motion to
obtain such relief, and further agrees that this Agreement constitutes “cause”
to lift the automatic stay pursuant to Section 362(d) of the Federal Bankruptcy
Code.

19. Counterparts.    This Agreement may be executed in any number of
counterparts with the same effect as if all parties hereto had signed the same
document. All such counterparts shall be construed together and shall constitute
one instrument, but in making proof hereof it shall only be necessary to produce
one such counterpart.

20. Severability.    If any covenant, condition, or provision herein contained
is held to be invalid by final judgment of any court of competent jurisdiction,
the invalidity of such covenant, condition, or provision shall not in any way
affect any other covenant, condition or provision herein contained.

 

7



--------------------------------------------------------------------------------

21. Time is of the Essence.    It is expressly agreed by the parties hereto that
time is of the essence with respect to this Agreement.

22. Construction.    The parties acknowledge and confirm that each of their
respective attorneys have participated jointly in the review and revision of
this Agreement and that it has not been written solely by counsel for one party.
The parties hereto therefore stipulate and agree that the rule of construction
to the effect that any ambiguities are to or may be resolved against the
drafting party shall not be employed in the interpretation of this Agreement to
favor either party against the other.

23. Applicable Law.    This Agreement and the rights and duties of the parties
hereunder shall be governed for all purposes by the law of the State of Texas
and the law of the United States applicable to transactions within said State.

24. Successors.    The terms and provisions hereof shall be binding upon and
inure to the benefit of the parties hereto, their successors and assigns.

25. Dispute Resolution.    This section replaces all agreements to arbitrate
claims and jury waiver provisions within the Loan Documents and contains a jury
waiver, arbitration clause, and a class action waiver. READ IT CAREFULLY.

(a) JURY TRIAL WAIVER. AS PERMITTED BY APPLICABLE LAW, EACH PARTY WAIVES THEIR
RESPECTIVE RIGHTS TO A TRIAL BEFORE A JURY IN CONNECTION WITH ANY DISPUTE (AS
HEREINAFTER DEFINED), AND DISPUTES SHALL BE RESOLVED BY A JUDGE SITTING WITHOUT
A JURY. IF A COURT DETERMINES THAT THIS PROVISION IS NOT ENFORCEABLE FOR ANY
REASON AND AT ANY TIME PRIOR TO TRIAL OF THE DISPUTE, BUT NOT LATER THAN 30 DAYS
AFTER ENTRY OF THE ORDER DETERMINING THIS PROVISION IS UNENFORCEABLE, ANY PARTY
SHALL BE ENTITLED TO MOVE THE COURT FOR AN ORDER COMPELLING ARBITRATION AND
STAYING OR DISMISSING SUCH LITIGATION PENDING ARBITRATION (“ARBITRATION ORDER”).

(b) Arbitration.

(i) If a claim, dispute, or controversy arises between us with respect to this
Agreement, related agreements, or any other agreement or business relationship
between any of us whether or not related to the subject matter of this Agreement
(all of the foregoing, a “Dispute”), and only if a jury trial waiver is not
permitted by applicable law or ruling by a court, any of us may require that the
Dispute be resolved by binding arbitration before a single arbitrator at the
request of any party. By agreeing to arbitrate a Dispute, each party gives up
any right that party may have to a jury trial, as well as other rights that
party would have in court that are not available or are more limited in
arbitration, such as the rights to discovery and to appeal.

 

8



--------------------------------------------------------------------------------

(ii) Arbitration shall be commenced by filing a petition with, and in accordance
with the applicable arbitration rules of, JAMS or National Arbitration Forum
(“Administrator”) as selected by the initiating party. If the parties agree,
arbitration may be commenced by appointment of a licensed attorney who is
selected by the parties and who agrees to conduct the arbitration without an
Administrator. Disputes include matters (A) relating to a deposit account,
application for or denial of credit, enforcement of any of the obligations we
have to each other, compliance with applicable laws and/or regulations,
performance or services provided under any agreement by any party, (B) based on
or arising from an alleged tort, or (C) involving either of our employees,
agents, affiliates, or assigns of a party. However, Disputes do not include the
validity, enforceability, meaning, or scope of this arbitration provision and
such matters may be determined only by a court. If a third party is a party to a
Dispute, we each will consent to including the third party in the arbitration
proceeding for resolving the Dispute with the third party. Venue for the
arbitration proceeding shall be at a location determined by mutual agreement of
the parties or, if no agreement, in the city and state where lender or bank is
headquartered.

(iii) After entry of an Arbitration Order, the non-moving party shall commence
arbitration. The moving party shall, at its discretion, also be entitled to
commence arbitration but is under no obligation to do so, and the moving party
shall not in any way be adversely prejudiced by electing not to commence
arbitration. The arbitrator: (A) will hear and rule on appropriate dispositive
motions for judgment on the pleadings, for failure to state a claim, or for full
or partial summary judgment; (B) will render a decision and any award applying
applicable law; (C) will give effect to any limitations period in determining
any Dispute or defense; (D) shall enforce the doctrines of compulsory
counterclaim, res judicata, and collateral estoppel, if applicable; (E) with
regard to motions and the arbitration hearing, shall apply rules of evidence
governing civil cases; and (F) will apply the law of the state specified in the
agreement giving rise to the Dispute. Filing of a petition for arbitration shall
not prevent any party from (G) seeking and obtaining from a court of competent
jurisdiction (notwithstanding ongoing arbitration) provisional or ancillary
remedies including but not limited to injunctive relief, property preservation
orders, foreclosure, eviction, attachment, replevin, garnishment, and/or the
appointment of a receiver, (H) pursuing non-judicial foreclosure, or
(I) availing itself of any self-help remedies such as setoff and repossession.
The exercise of such rights shall not constitute a waiver of the right to submit
any Dispute to arbitration.

(iv) Judgment upon an arbitration award may be entered in any court having
jurisdiction except that, if the arbitration award exceeds $4,000,000, any party
shall be entitled to a de novo appeal of the award before a panel of three
arbitrators. To allow for such appeal, if the award (including Administrator,
arbitrator, and attorney’s fees and costs) exceeds $4,000,000, the arbitrator
will issue a written, reasoned decision supporting the award, including a
statement of authority and its application to the Dispute. A request for de novo
appeal must be filed with the arbitrator within 30 days following the date of
the arbitration award;

 

9



--------------------------------------------------------------------------------

if such a request is not made within that time period, the arbitration decision
shall become final and binding. On appeal, the arbitrators shall review the
award de novo, meaning that they shall reach their own findings of fact and
conclusions of law rather than deferring in any manner to the original
arbitrator. Appeal of an arbitration award shall be pursuant to the rules of the
Administrator or, if the Administrator has no such rules, then the JAMS
arbitration appellate rules shall apply.

(v) Arbitration under this provision concerns a transaction involving interstate
commerce and shall be governed by the Federal Arbitration Act, 9 U.S.C. § 1 et
seq. This arbitration provision shall survive any termination, amendment, or
expiration of this Agreement. If the terms of this provision vary from the
Administrator’s rules, this arbitration provision shall control.

(c) CLASS ACTION WAIVER. EACH PARTY WAIVES THE RIGHT TO LITIGATE IN COURT OR
ARBITRATE ANY CLAIM OR DISPUTE AS A CLASS ACTION, EITHER AS A MEMBER OF A CLASS
OR AS A REPRESENTATIVE, OR TO ACT AS A PRIVATE ATTORNEY GENERAL.

(d) Reliance. Each party (i) certifies that no one has represented to such party
that the other party would not seek to enforce jury and class action waivers in
the event of suit, and (ii) acknowledges that it and the other party have been
induced to enter into this Agreement by, among other things, the mutual waivers,
agreements, and certifications in this section.

26. Notice and Agreement.    Borrower and Lender take notice of and agree to the
following:

(a) PURSUANT TO SUBSECTION 26.02(b) OF THE TEXAS BUSINESS AND COMMERCE CODE, A
LOAN AGREEMENT IN WHICH THE AMOUNT INVOLVED THEREIN EXCEEDS $50,000 IN VALUE IS
NOT ENFORCEABLE UNLESS THE AGREEMENT IS IN WRITING AND SIGNED BY THE PARTY TO BE
BOUND OR BY THAT PARTY’S AUTHORIZED REPRESENTATIVE.

(b) PURSUANT TO SUBSECTION 26.02(c) OF THE TEXAS BUSINESS AND COMMERCE CODE, THE
RIGHTS AND OBLIGATIONS OF THE PARTIES TO THE LOAN DOCUMENTS SHALL BE DETERMINED
SOLELY FROM THE LOAN DOCUMENTS, AND ANY PRIOR ORAL AGREEMENTS BETWEEN THE
PARTIES ARE SUPERSEDED BY AND MERGED INTO THE LOAN DOCUMENTS.

(c) THE LOAN DOCUMENTS AND THIS AGREEMENT REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES THERETO. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[END OF TEXT—SIGNATURE BLOCKS ON FOLLOWING PAGE]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

 

BORROWER: EQUUS TOTAL RETURN, INC.,
A Delaware corporation By:   /s/ L’Sheryl Hudson,   L’Sheryl Hudson,   Chief
Financial Officer LENDER: AMEGY BANK NATIONAL ASSOCIATION,
a national banking association By:   /s/ Timothy Zawinsky   Name: Timothy
Zawinsky   Title: Assistant Vice President

 

Signature Page